DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-19 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 02/20/2020 has been taken into account.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1: Fig. 1-5
Species 2: Fig. 6-10
The species are independent or distinct because they contain mutually exclusive claimed features, these features being: multiple plate brackets; a single U-shaped bracket; legs mounted on either side of a centerline of the plate; a single channel; multiple channels. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-9, 12-16, and 18-19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics; the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first/second paragraph. In the instant case, different search terms would have to be used during a search if no election was made (e.g. “U-shape”, “pair”, “clockwise/counterclockwise”, “separate”, “single bracket”, “integral”). As such, a search burden exists.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Alan M. Kagan on 05/26/2022 a provisional election was made with traverse to prosecute the invention of Species 2, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the at least one support aperture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “wherein the at least one positioning aperture is disposed in the tab members”. - It is unclear how one positioning aperture could be disposed in two tabs.
	Claim 14  is rejected based on its dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeLaCruz (US Pub. No. 2015/0141222).
Regarding Claim 1, DeLaCruz discloses a stabilizer leg for a foldout or stowable step, the stabilizer leg comprising: a mounting plate (DeLaCruz: Fig. 4-6, 10-11; 130, 170) securable to the step and including a plurality of plate apertures (DeLaCruz: Annotated Fig. 9; A1, 160); a first leg section (DeLaCruz: Fig. 4-6, 10-11; 180) pivotably secured to the mounting plate, the first leg section including at least one positioning aperture (DeLaCruz: [0058]) and at least one supporting aperture (DeLaCruz: Annotated Fig. 10; A2; [0051]); a second leg section (DeLaCruz: Fig. 4-6, 10-11; 190) coupled with the first leg section and including a plurality of leg apertures (DeLaCruz: Annotated Fig. 10; A3), the second leg section being telescopically displaceable relative to the first leg section such that the leg apertures are selectively positionable in alignment with the at least one supporting aperture; and a foot member (DeLaCruz: Fig. 4-6, 10-11; 200) secured at a distal end of the second leg section.  
Regarding Claim 2, DeLaCruz discloses a stabilizer leg according to claim 1, further comprising a first pin (DeLaCruz: Fig. 6-9, 11; 260) extendable through one of the plurality of plate apertures (DeLaCruz: Annotated Fig. 9; A1, 160) in the mounting plate and through the at least one positioning aperture in the first leg section (DeLaCruz: Fig. 4-6, 10-11; 180).  
Regarding Claim 3, DeLaCruz discloses a stabilizer leg according to claim 2, further comprising a second pin (DeLaCruz: Fig. 4-5, 10-11; 210) extendable through the at least one support aperture and through one of the plurality of leg apertures (DeLaCruz: Annotated Fig. 10; A3).  
Regarding Claim 6, DeLaCruz discloses a stabilizer leg according to claim 1, wherein the mounting plate (DeLaCruz: Fig. 4-6, 10-11; 130, 170) comprises a pair of plates or a U-shaped bracket including the plurality of plate apertures (DeLaCruz: Annotated Fig. 9; A1, 160) through each plate or each side of the U-shape, wherein the first leg section is pivotable into a position in which at least a portion of the first leg section is disposed in a channel defined by the plates or the U- shape (DeLaCruz: Fig. 11).   
Regarding Claim 9, DeLaCruz discloses a stabilizer leg according to claim 1, comprising two of the first leg section (DeLaCruz: Fig. 4-6, 10-11; 180) and two of the second leg section (DeLaCruz: Fig. 4-6, 10-11; 190) respectively defining first and second legs pivotably secured to the mounting plate (DeLaCruz: Fig. 4-6, 10-11; 130, 170).  
Regarding Claim 10, DeLaCruz discloses a stabilizer leg according to claim 9, wherein the first and second legs (DeLaCruz: Fig. 4-6, 10-11; 180, 190) are pivotably secured to the mounting plate (DeLaCruz: Fig. 4-6, 10-11; 130, 170) on opposite sides of a centerline of the mounting plate.  
Regarding Claim 11, DeLaCruz discloses a stabilizer leg according to claim 10, wherein the first leg is pivotable from a first retracted position engaging the mounting plate (DeLaCruz: Fig. 4-6, 10-11; 130, 170) counter-clockwise to a first extended position, and wherein the second leg is pivotable from a second retracted position engaging the mounting plate clockwise to a second extended position (DeLaCruz: Fig. 10, 11).  
Claim 12 is rejected, as set forth in the rejection of claim 6.
Regarding Claim 15, DeLaCruz discloses a foldout step assembly (DeLaCruz: Fig. 1; 100) comprising the stabilizer leg of claim 1 (see rejection of claim 1).  

Regarding Claim 16, DeLaCruz discloses a stabilizer leg assembly for a foldout or stowable step, the stabilizer leg assembly comprising: a mounting plate (DeLaCruz: Fig. 4-6, 10-11; 130, 170) securable to the step and including a plurality of plate apertures (DeLaCruz: Annotated Fig. 9; A1, 160); a first proximal leg section (DeLaCruz: Fig. 4-6, 10-11; 180) pivotably secured to the mounting plate, the first proximal leg section including at least one positioning aperture (DeLaCruz: [0058]) and at least one supporting aperture (DeLaCruz: Annotated Fig. 10; A2; [0051]); a first distal leg section (DeLaCruz: Fig. 4-6, 10-11; 190) coupled with the first proximal leg section and including a plurality of leg apertures (DeLaCruz: Annotated Fig. 10; A3), the first distal leg section being telescopically displaceable relative to the first proximal leg section such that the leg apertures are selectively positionable in alignment with the at least one supporting aperture; a first foot member (DeLaCruz: Fig. 4-6, 10-11; 200) secured at a distal end of the first distal leg section; a second proximal leg section (DeLaCruz: Fig. 4-6, 10-11; 180) pivotably secured to the mounting plate, the second proximal leg section including at least one positioning aperture (DeLaCruz: [0058]) and at least one supporting aperture (DeLaCruz: Annotated Fig. 10; A2; [0051]); a second distal leg section (DeLaCruz: Fig. 4-6, 10-11; 190) coupled with the second proximal leg section and including a plurality of leg apertures (DeLaCruz: Annotated Fig. 10; A3), the second distal leg section being telescopically displaceable relative to the second proximal leg section such that the leg apertures of the second distal leg section are selectively positionable in alignment with the at least one supporting aperture of the second proximal leg section; and a second foot member (DeLaCruz: Fig. 4-6, 10-11; 200) secured at a distal end of the second distal leg section.  
Regarding Claim 17, DeLaCruz discloses a stabilizer leg assembly according to claim 16, wherein the first proximal leg section (DeLaCruz: Fig. 4-6, 10-11; 180) and the second proximal leg section (DeLaCruz: Fig. 4-6, 10-11; 180) are aligned with the mounting plate (DeLaCruz: Fig. 4-6, 10-11; 130, 170) in a fully-retracted position (DeLaCruz: Fig. 11).  
Regarding Claim 18, DeLaCruz discloses a stabilizer leg assembly according to claim 16, wherein the mounting plate (DeLaCruz: Fig. 4-6, 10-11; 130, 170) comprises a pair of plates or a U-shaped bracket including the plurality of plate apertures through each plate or each side of the U-shape, wherein the first and second proximal leg sections (DeLaCruz: Fig. 4-6, 10-11; 180) are pivotable into a position in which at least a portion of each of the first and second proximal leg sections is disposed in a channel defined by the plates or the U-shape (DeLaCruz: Fig. 11).  

    PNG
    media_image1.png
    503
    629
    media_image1.png
    Greyscale

I: DeLaCruz; Annotated Fig. 9

    PNG
    media_image2.png
    645
    907
    media_image2.png
    Greyscale

II: DeLaCruz; Annotated Fig. 10

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DeLaCruz (US Pub. No. 2015/0141222) in view of Husted (US Patent No. 2,555,036).
Regarding Claim 4, DeLaCruz discloses a stabilizer leg according to claim 1, but fails to disclose a foot member that is pivotably secured at the distal end of the second leg section. However, Husted teaches a foot member (Husted: Fig. 1, 3; 45) that is pivotably secured at a distal end of a second leg section (Husted: Fig. 1, 3; 32).  
DeLaCruz and Husted are analogous because they are from the same field of endeavor or a similar problem solving area e.g. retractable leg supports and stabilizing support surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs in DeLaCruz with the feet of Husted, with a reasonable expectation of success, in order to provide a means of allowing the legs to adjust to uneven ground, thereby improving the stability of the legs (Husted: Col. 3, Ln. 53-59).
Regarding Claim 5, DeLaCruz discloses a stabilizer leg according to claim 4, wherein the foot member (Husted: Fig. 1, 3; 45) is secured to the second leg section (DeLaCruz: Fig. 4-6, 10-11; 190) at a pivot point section (Husted: Fig. 1, 3; 46, 50) disposed at a center of the foot member section (Husted: Fig. 1, 3; 45).  

Claims 1-3, 6-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Flick Jr. (US Pub. No. 4,494,465).
Regarding Claim 1, Flick discloses a stabilizer leg for a foldout or stowable step, the stabilizer leg comprising: a mounting plate (Flick: Fig. 1-2, 4-6; 22, 62, 64) securable to the step and including a plurality of plate apertures (Flick: Annotated Fig. 5; A1); a first leg section (Flick: Fig. 1; 44) pivotably secured to the mounting plate, the first leg section including at least one positioning aperture (Flick: Annotated Fig. 5; A2) and a plurality of leg apertures (Flick: Fig. 1; 42); a second leg section (Flick: Fig. 1; 40) coupled with the first leg section and including at least one supporting aperture (Flick: Col. 2, Ln. 24-26), the second leg section being telescopically displaceable relative to the first leg section such that the leg apertures are selectively positionable in alignment with the at least one supporting aperture; and a foot member (Flick: Fig. 1; 46) secured at a distal end of the second leg section.  
Flick discloses the claimed invention except for a pivotably secured leg section comprising at least one aperture and a telescoping leg section comprising a plurality of leg apertures. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to reverse the leg telescopic connection in Flick with the motivation of providing a leg structure that is more easily expandable and repairable, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding Claim 2, Flick teaches a stabilizer leg according to claim 1, further comprising a first pin (Flick: Fig. 5-6; 72) extendable through one of the plurality of plate apertures (Flick: Annotated Fig. 5; A1) in the mounting plate and through the at least one positioning aperture in the first leg section (Flick: Fig. 1; 44).  
Regarding Claim 3, Flick teaches a stabilizer leg according to claim 2, further comprising a second pin (Flick: Fig. 1; 38) extendable through the at least one support aperture and through one of the plurality of leg apertures (Flick: Fig. 1; 42).  
Regarding Claim 6, Flick teaches a stabilizer leg according to claim 1, wherein the mounting plate (Flick: Fig. 1-2, 4-6; 22, 62, 64) comprises a pair of plates or a U-shaped bracket including the plurality of plate apertures (Flick: Annotated Fig. 5; A1) through each plate or each side of the U-shape, wherein the first leg section is pivotable into a position in which at least a portion of the first leg section is disposed in a channel defined by the plates or the U-shape (Flick: Fig. 4).   
Regarding Claim 7, Flick teaches a stabilizer leg according to claim 6, wherein the first leg section (Flick: Fig. 1; 44) comprises a tab (Flick: Annotated Fig. 5; T) member on a bracket side of the first leg section, and wherein the at least one positioning aperture (Flick: Annotated Fig. 5; A2) is disposed in the tab member.  
Regarding Claim 8, Flick teaches a stabilizer leg according to claim 7, wherein the U-shaped bracket has a depth that is sized large enough to receive the first leg section including the tab member (Flick: Annotated Fig. 5; T), and wherein the plurality of plate apertures are positioned in the channel such that with the first leg section in a fully-retracted position (Flick: Fig. 4), a pin (Flick: Fig. 5-6; 72) is insertable through the plate apertures to secure the first leg section in the channel.  
Regarding Claim 9, Flick teaches a stabilizer leg according to claim 1, comprising two of the first leg section (Flick: Fig. 1; 44) and two of the second leg section (Flick: Fig. 1; 40) respectively defining first and second legs pivotably secured to the mounting plate (Flick: Fig. 1-2, 4-6; 22, 62, 64).  
Regarding Claim 10, Flick teaches a stabilizer leg according to claim 9, wherein the first and second legs (Flick: Fig. 1; 40, 44) are pivotably secured to the mounting plate (Flick: Fig. 1-2, 4-6; 22, 62, 64) on opposite sides of a centerline of the mounting plate.  
Claim 12 is rejected, as set forth in the rejection of claim 6.
Regarding Claim 13, Flick teaches a stabilizer leg according to claim 12, wherein the first leg sections (Flick: Fig. 1; 44) comprise a tab member (Flick: Annotated Fig. 5; T) on a bracket side of the first leg sections, and wherein the at least one positioning aperture (Flick: Annotated Fig. 5; A2) is disposed in the tab members.  
Regarding Claim 14, Flick teaches a stabilizer leg according to claim 13, wherein the U-shaped bracket has a depth that is sized large enough to receive the first leg sections including the tab members (Flick: Annotated Fig. 5; T), and wherein the plurality of plate apertures (Flick: Annotated Fig. 5; A1) are positioned in the channel such that with the first leg sections in a fully-retracted position, respective pins (Flick: Fig. 5-6; 72) are insertable through the plate apertures to secure the first leg sections in the channel. 
Regarding Claim 15, Flick teaches a foldout step assembly (Flick: Fig. 1; 10) comprising the stabilizer leg of claim 1 (see rejection of claim 1).  

Regarding Claim 16, Flick discloses a stabilizer leg assembly for a foldout or stowable step, the stabilizer leg assembly comprising: a mounting plate (Flick: Fig. 1-2, 4-6; 22, 62, 64)  securable to the step and including a plurality of plate apertures (Flick: Annotated Fig. 5; A1); a first proximal leg section (Flick: Fig. 1; 44) pivotably secured to the mounting plate, the first proximal leg section including at least one positioning aperture (Flick: Annotated Fig. 5; A2) and a plurality of leg apertures (Flick: Fig. 1; 42); a first distal leg section (Flick: Fig. 1; 40) coupled with the first proximal leg section and including at least one supporting aperture (Flick: Col. 2, Ln. 24-26), the first distal leg section being telescopically displaceable relative to the first proximal leg section such that the leg apertures are selectively positionable in alignment with the at least one supporting aperture; a first foot member (Flick: Fig. 1; 46) secured at a distal end of the first distal leg section; a second proximal leg section (Flick: Fig. 1; 44) pivotably secured to the mounting plate, the second proximal leg section including at least one positioning aperture (Flick: Annotated Fig. 5; A2) and a plurality of leg apertures (Flick: Fig. 1; 42); a second distal leg section (Flick: Fig. 1; 40) coupled with the second proximal leg section and including at least one supporting aperture (Flick: Col. 2, Ln. 24-26), the second distal leg section being telescopically displaceable relative to the second proximal leg section such that the leg apertures of the second distal leg section are selectively positionable in alignment with the at least one supporting aperture of the second proximal leg section; and a second foot member (Flick: Fig. 1; 46) secured at a distal end of the second distal leg section.  [Note: See the rejection of claim 1 for motivation and rationale.]
Regarding Claim 17, Flick teaches a stabilizer leg assembly according to claim 16, wherein the first proximal leg section (Flick: Fig. 1; 44) and the second proximal leg section (Flick: Fig. 1; 44) are aligned with the mounting plate (Flick: Fig. 1-2, 4-6; 22, 62, 64) in a fully-retracted position (Flick: Fig. 4).  
Regarding Claim 18, Flick teaches a stabilizer leg assembly according to claim 16, wherein the mounting plate (Flick: Fig. 1-2, 4-6; 22, 62, 64) comprises a pair of plates or a U-shaped bracket including the plurality of plate apertures through each plate or each side of the U-shape, wherein the first and second proximal leg sections (Flick: Fig. 1; 44) are pivotable into a position in which at least a portion of each of the first and second proximal leg sections is disposed in a channel defined by the plates or the U-shape (Flick: Fig. 4).  
Regarding Claim 19, Flick teaches a stabilizer leg according to claim 18, wherein the first and second proximal leg sections (Flick: Fig. 1; 44) each comprises a tab member (Flick: Annotated Fig. 5; T) on a bracket side thereof, and wherein the at least one positioning aperture (Flick: Annotated Fig. 5; A2) is disposed in the tab members.


    PNG
    media_image3.png
    600
    526
    media_image3.png
    Greyscale

III: Flick; Annotated Fig. 5

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Flick Jr. (US Pub. No. 4,494,465) in view of Husted (US Patent No. 2,555,036).
Regarding Claim 4, Flick discloses a stabilizer leg according to claim 1, but fails to disclose a foot member that is pivotably secured at the distal end of the second leg section. However, Husted teaches a foot member (Husted: Fig. 1, 3; 45) that is pivotably secured at a distal end of a second leg section (Husted: Fig. 1, 3; 32).  
Flick and Husted are analogous because they are from the same field of endeavor or a similar problem solving area e.g. retractable leg supports and stabilizing support surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs in Flick with the feet of Husted, with a reasonable expectation of success, in order to provide a means of allowing the legs to adjust to uneven ground, thereby improving the stability of the legs (Husted: Col. 3, Ln. 53-59).
Regarding Claim 5, Flick discloses a stabilizer leg according to claim 4, wherein the foot member (Husted: Fig. 1, 3; 45) is secured to the second leg section (Flick: Fig. 1; 40) at a pivot point section (Husted: Fig. 1, 3; 46, 50) disposed at a center of the foot member section (Husted: Fig. 1, 3; 45).  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR L MORRIS/Examiner, Art Unit 3631